Title: From Abigail Smith Adams to John Adams Smith, 26 November 1809
From: Adams, Abigail Smith
To: Smith, John Adams




my Dear John
Quincy Novbr 26 1809

I received your Letter of the 19th. I had written you a few hasty lines by mr Beals in which I exprest my anxiety at not hearing from your Mother for a long time—the day after I received a Letter from her and found all was well with them. I was about to write to her, when I was Seazd in my Right Eye with a disorder they call an ophtheil ophthalacy, which is thus described, an inflammation in the coats of the Eye, proceeding from Arterious Blood gotten out of the Vessels. it has proved very troublesome to me, and is yet So that I am obliged to have it bound up, and feel it dangerous to exercise them much—but feel I am so desirious of replying to your Letter, that I am tempted to risk them. you have I think judged wisely and determined judiciously with respect to your removal. it has always been the opinion of your Grandfather, that a young Lawyer Should commence his practise in the country, unless he has wealth & powerfull connections to bring him forward in a city—the city is generally the residence and resort of old and able Practioners, who to whom as in Physick those who have weighty causes to be decided will as naturally apply as the Sick to the most experienced Physicians, so that a young Man must labour and toil to roll up the Stone like Syssaphus which is apt to recoil upon him without great Mental powers or other exterior aid—in the Country he will be more like to rise without So many competitors. he will have less temptations to amusements, more quiet leisure for study, and opportunities for learning men and Manners in their native characters than in a city—to the city he can always resort when he finds it his interest always to do so. mr Hubbart I know nothing of but from Letter from your Mother in which she mentiond
we may Say of a city what Dryden Says of a court, it is necessary for the polishing of manners to have breathed that air, but it is infectious even to the best Morals to live always in it—but the blessings of a country Life, are not compleat without an improvement of knowledge. the mind craves food as well as the Body
“Strength of mind is exercise not rest” with a foundation of learning good Sense and a cultivation of learning you will find in the retirement of a country Life, Seasoning to render the blessings Sweet. I cannot my dear child give you better advise than by transcribing the a part of your uncle’s farewell Lecture to his pupils—which was in these words
If I may be permitted to use with you the freedom, as I feel for you the solicitude of a parent, and to express in the form of advice, these ardent wishes for your future happiness which beat with every pulsation of my heart, I would intreat you to cherish & to cultivate in every Stage of your lives, that taste for literature and Science, which it first Sought here as in their favorite abodes. I would urge it upon you as the most effectual means of extending your respectability and usefullness in the world. I would press it with still more earnestness upon you, as the inexhaustable Source of enjoyment and of consolation"s
These Lectures are in the press. they will form two vol’ms and by your uncles direction a Set of them will be Sent to you as Soon as they are out. His whole Library making 5 thousand vol’ms he has lent to the Atheneum the directors of that Institution have purchased a large building and fitted it up. your uncles Books occupy one whole Story of it and form a valuable collection the institution does honour to the Town and will be a memorial to perpetuate the name and Character of mr Shaw who altho Silver and Gold he had not, his Zeal application and industery have been more usefull to the institution than the precious Metals which others have had bestowed to encourage and promote it. he may realy be stiled the Father of it—
I have Sent you the 4 Numbers of your Grandfathers Letters which are yet published. you will feel a double interest in them, not only for their being an Authentic History of the negotiations for that peace which established America as an independent Nation, but for your being so nearly allied to the one of principle Characters engaged in it. you will be able to form some Idea of the dangers the difficulties and the hazards encounterd in accomplishmenting it, and witness from the documents presented, firmness decision and unremitting dilligence and application—all of these Letters are now coppied with his own hand. you will not wonder that he has not much time for private correspondence—Let me hear from you my dear John your welfare is near my heart the Heart of your affectionate / Grandmother
Abigail Adams